ACCEPTED
                                                                                       03-14-00505-CV
                                                                                               6512077
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  8/14/2015 5:09:37 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                             CAUSE NO. 03-14-00505-CV

            _________________________________________________
                                                           FILED IN
                                                   3rd COURT OF APPEALS
                                                       AUSTIN, TEXAS
                         IN THE COURT OF APPEALS   8/14/2015 5:09:37 PM
                     FOR THE THIRD DISTRICT OF TEXAS JEFFREY D. KYLE
                              AUSTIN DIVISION              Clerk
            _________________________________________________


JERRY HOFROCK                              §
                                           §
v.                                         §
                                           §
JUDY HORNSBY                               §

              _______________________________________________

                 APPELLEE’S FIRST MOTION TO EXTEND
                     TIME TO FILE APPELLEE’S BRIEF
              _______________________________________________




                                           Justin Bradford Smith
                                           Texas Bar No. 24072348
                                           Harrell, Stoebner, & Russell, P.C.
                                           2106 Bird Creek Drive
                                           Temple, Texas 76502
                                           Phone: (254) 771-1855
                                           FAX: (254) 771-2082
                                           Email: justin@templelawoffice.com

                                           ATTORNEY FOR APPELLEE



Appellee’s First Motion to Extend Time to File Appellee’s Brief                 Page 1
Hofrock v. Hornsby; Cause No. 03-14-00505-CV
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Appellee, JUDY HORNSBY, who files this First Motion

for Extension of Time to File Appellant’s Brief, and shows unto the Court as

follows:

                                              I.

       Appellant’s brief is due on or before August 17, 2015.

                                              II.

       Appellant seeks an additional thirty days to file her brief, which should make

her brief due on or before September 16, 2015. The reasons for such an odd

number are:

                                             III.

       Facts relied on to reasonably explain the need for an extension include the

following:

       1.            Appellee’s counsel has a brief due on August 19, 2015 in

                     Jonathan Lee Fehr v. State; Cause No. 03-15-00231-CR, and

                     has been working on it diligently for several weeks since he has

                     received two prior extensions to file the brief.

       2.            Reviewing opinion in Mitchell Hollis Wright v. State, Cause

                     Nos. 03-14-00468-CR and 03-14-00469-CR, sending opinion to


Appellee’s First Motion to Extend Time to File Appellee’s Brief                Page 2
Hofrock v. Hornsby; Cause No. 03-14-00505-CV
                     client with explanation, drafting and filing motion for rehearing

                     in 03-14-00469-CR, and filing Rule 48.4 letters.       (July 28,

                     2015; August 11, 2015; August 12, 2015).

       3.            Reviewing opinions in Alexis Marie Ireland v. State, Cause

                     Nos. 03-14-00615-CR and 03-14-00616-CR, and sending to

                     client in compliance with Rule 48.4 (along with lengthy,

                     detailed explanation of petition for discretionary review process

                     and enclosing documents/rules to help plus several single-sided

                     copies of opinions).

       4.            Work related to several new appeals:

                     a. Roy Lee Nobles v. State, 03-15-00454-CR, Third Court of

                         Appeals—Austin (July 23, 2015; July 30, 2015; August 6,

                         2015; August 10, 2015).

                     b. Darrell Wayne Love v. State, 03-15-00462-CR, Third Court

                         of Appeals—Austin (July 24, 2015).

                     c. Dwayne Darnell McGowan v. State, 07-15-00270-CR,

                         Seventh Court of Appeals—Amarillo (July 22, 2015; July

                         30, 2015).




Appellee’s First Motion to Extend Time to File Appellee’s Brief                 Page 3
Hofrock v. Hornsby; Cause No. 03-14-00505-CV
       5.            Work related to settlement of 10th Street and Avenue M Church

                     of Christ, Inc. v. Church of Christ at Sammons Park, Inc.,

                     Cause No. 277,425-B; 146th District Court; Bell County, Texas.

                     Work performed on July 21, 2015; July 23, 2015; July 24,

                     2015; July 27, 2015; July 30, 2015; August 4, 2015; August 6,

                     2015.

       6.            Work related to modified order, requesting new findings of fact

                     and conclusions of law, and informing Court of Appeals of

                     modified order and its affect on the appellate timetables in In

                     re:    B.M.W., A Child; Cause No. 231,743-B; 146th District

                     Court, Bell County, Texas; Appellate Cause No. 03-15-00380-

                     CV. (Work performed on July 17, 2015; July 20, 2015; July

                     28, 2015; August 11, 2015).

       7.            Hearing on Non-Judicial Foreclosure on July 17, 2015 in 21st

                     Century Mortgage Corporation v. Thomas Walker, et al; Cause

                     No. 271,117-B; 146th District Court, Bell County, Texas.

       8.            Work related to new case to go on appeal in In re: H.C.C.,

                     Cause No. 254,204, 426th District Court, Bell County, Texas.

                     (August 7, 2015).



Appellee’s First Motion to Extend Time to File Appellee’s Brief                 Page 4
Hofrock v. Hornsby; Cause No. 03-14-00505-CV
       9.            Time lost due to being out to watch daughter on July 31, 2015.

                                             IV.

       No extensions have been requested and granted in this matter.

                                         PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellant asks this Court to

extend her time for filing his brief to thirty (30) days from the date her brief is

currently due.

                                                   Respectfully submitted:


                                                   /s/ Justin Bradford Smith
                                                   Justin Bradford Smith
                                                   Texas Bar No. 24072348

                                                   Harrell, Stoebner, & Russell, P.C.
                                                   2106 Bird Creek Drive
                                                   Temple, Texas 76502
                                                   Phone: (254) 771-1855
                                                   FAX: (254) 771-2082
                                                   Email: justin@templelawoffice.com

                                                   ATTORNEY FOR APPELLEE




Appellee’s First Motion to Extend Time to File Appellee’s Brief                  Page 5
Hofrock v. Hornsby; Cause No. 03-14-00505-CV
                         CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with Jerry Hofrock by email on August 14,
2015, and he does not oppose this motion.

                                                   /s/ Justin Bradford Smith
                                                   Justin Bradford Smith




                            CERTIFICATE OF SERVICE

       I hereby certify that, on August 14, 2015, a true and correct copy of the

Appellee’s First Motion to Extend Time to File Appellant’s Brief was provided to

the party below via eservice:

       Jerry Hofrock
       1601 Eagle Wing
       Cedar Park, Texas 78613
       notebanker@gmail.com



                                                   /s/ Justin Bradford Smith
                                                   Justin Bradford Smith




Appellee’s First Motion to Extend Time to File Appellee’s Brief                Page 6
Hofrock v. Hornsby; Cause No. 03-14-00505-CV